UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2010 -1- FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. August 31, 2010 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary13.5% Discovery Communications, Cl. C 43,900 a 1,483,820 Estee Lauder, Cl. A 57,700 3,235,239 Gap 179,150 3,025,843 Garmin 65,150 b 1,733,641 Limited Brands 118,600 2,798,960 McDonald's 29,075 2,124,220 McGraw-Hill 76,100 2,104,165 New York Times, Cl. A 293,800 a 2,109,484 Staples 75,700 1,345,189 Starbucks 125,100 2,876,049 Target 43,900 2,245,924 TJX 81,325 3,227,789 Weight Watchers International 29,950 b 854,174 Consumer Staples10.7% Church & Dwight 45,050 2,758,411 Costco Wholesale 76,775 4,341,626 General Mills 33,200 1,200,512 Kimberly-Clark 22,325 1,437,730 PepsiCo 50,850 3,263,553 Procter & Gamble 106,450 6,351,872 Unilever (NY Shares) 65,500 1,754,745 Whole Foods Market 61,600 a 2,143,064 Energy6.9% Cenovus Energy 80,925 2,177,692 Devon Energy 53,200 3,206,896 EnCana 58,125 1,597,856 Forest Oil 94,000 a 2,455,280 Nexen 99,775 1,846,835 Noble 117,700 3,662,824 Financial13.8% Berkshire Hathaway, Cl. B 37,300 a 2,938,494 Comerica 78,900 2,714,949 Discover Financial Services 225,975 3,278,897 First Horizon National 185,200 a 1,866,816 International Bancshares 131,400 2,049,840 Investment Technology Group 86,850 a 1,154,237 JPMorgan Chase & Co. 59,600 2,167,056 Marshall & Ilsley 308,800 2,022,640 PNC Financial Services Group 73,200 3,730,272 State Street 42,800 1,501,424 T. Rowe Price Group 48,700 2,132,086 Travelers 45,975 2,251,856 Waddell & Reed Financial, Cl. A 95,200 2,190,552 Health Care13.3% Aetna 95,900 2,562,448 Allergan 39,900 2,450,658 Amgen 62,125 a 3,170,860 AstraZeneca, ADR 45,775 b 2,262,658 Becton Dickinson & Co. 33,750 2,301,412 Biogen Idec 40,900 a 2,200,420 Gilead Sciences 65,250 a 2,078,865 Humana 45,550 a 2,176,834 Johnson & Johnson 75,900 4,327,818 Kinetic Concepts 48,650 a,b 1,552,908 Life Technologies 57,900 a 2,476,383 Novartis, ADR 24,525 b 1,287,317 Industrial9.2% 3M 50,775 3,988,376 Brink's 44,400 837,828 Donaldson 24,575 1,029,693 Dun & Bradstreet 19,825 1,306,468 Emerson Electric 91,225 4,255,646 Equifax 41,375 1,219,321 Ryder System 41,650 1,598,111 United Technologies 86,150 5,617,842 Information Technology25.0% Accenture, Cl. A 92,100 3,370,860 Apple 22,075 a 5,372,393 Avnet 48,450 a 1,109,505 CA 81,500 1,467,815 Cisco Systems 102,125 a 2,047,606 EMC 183,025 a 3,338,376 Google, Cl. A 9,800 a 4,410,196 Intel 185,100 3,279,972 International Business Machines 67,850 8,361,155 Microsoft 347,100 8,149,908 National Semiconductor 115,300 1,453,933 Oracle 225,225 4,927,923 QUALCOMM 110,600 4,237,086 Symantec 83,750 a 1,141,513 Western Union 98,175 1,539,384 Materials2.7% Alcoa 315,200 3,218,192 Schnitzer Steel Industries, Cl. A 32,750 b 1,448,860 Worthington Industries 76,200 1,083,564 Utilities3.2% NextEra Energy 53,275 2,862,466 Sempra Energy 60,775 3,094,663 WGL Holdings 28,625 b 1,009,604 Total Common Stocks (cost $221,116,161) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,799,000) 2,799,000 c Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,459,982) 7,459,982 c Total Investments (cost $231,375,143) 103.0% Liabilities, Less Cash and Receivables (3.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2010, the total market value of the fund's securities on loan is $7,301,644 and the total market value of the collateral held by the fund is $7,459,982. c Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $231,375,143. Net unrealized depreciation on investments was $8,126,809 of which $12,701,083 related to appreciated investment securities and $20,827,892 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 25.0 Financial 13.8 Consumer Discretionary 13.5 Health Care 13.3 Consumer Staples 10.7 Industrial 9.2 Energy 6.9 Money Market Investments 4.7 Utilities 3.2 Materials 2.7  Based on net assets. 100-743-21 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 202,062,249 - - Equity Securities - Foreign+ 10,927,103 - - Mutual Funds 10,258,982 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment
